Citation Nr: 0319689	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability as secondary to service connected lymphoma, with 
history of spinal cord involvement.

2.  Entitlement to service connection for degenerative joint 
disease of both knees as secondary to service connected 
lymphoma with history of spinal cord involvement.

3.  Entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart


INTRODUCTION

The veteran had periods of active duty for training in the 
early 1960's.  His  DD-214 shows active service from December 
1966 to November 1972, although an enlistment examination is 
noted to be dated in September 1965.  He also had active duty 
for training in May 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1999 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Montgomery, Alabama.  The RO entitlement to service 
connection for degenerative joint disease of the knees as 
secondary to the service-connected disability of lymphoma 
with spinal cord involvement.  This matter also arises from a 
September 2001 rating decision wherein the RO, in pertinent 
part, denied entitlement to service connection for a left hip 
disability as secondary to service connected lymphoma, with 
history of spinal cord involvement and for nonservice 
connected pension.  

In June 2002 the veteran and his wife provided testimony 
before the undersigned Veterans Law Judge in a hearing held 
at the RO.  A copy of the hearing transcript is associated 
with the claims file.

In June 2003 the Board granted the veteran's motion to 
advance this matter on the docket.  

The issues of entitlement to service connection for 
degenerative joint disease of both knees and entitlement to a 
nonservice connected pension are addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The competent and probative evidence is in approximate 
balance as to whether there is a causal connection between 
the service-connected residuals of lymphoma, with history of 
spinal cord involvement and the current left hip disability 
consisting of degenerative disease, status post arthroplasty.


CONCLUSION OF LAW

A left hip disability, manifested by degenerative disease, 
status post arthroplasty is proximately due to or the result 
of service-connected residuals of lymphoma, with history of 
spinal cord involvement.  38 U.S.C.A. § 5107 ( West Supp. 
2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not reflect chronic left hip 
problems.  A February 1972 record notes a laceration on the 
left thigh caused by a crush type injury.  There apparently 
was a pelvic X-ray taken, but no clear orthopedic findings of 
the right hip reported.  The October 1972 separation 
examination revealed a normal orthopedic examination.  

The veteran's DD-214 reveals that he served in Vietnam from 
June 1967 to February 1969 and from November 1970 to October 
1971.  He was awarded the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal with 60 
Device.  His military occupational specialty was WHL tractor 
operator.  


Reserve records concern an injury that the veteran sustained 
in May 1980 when he slipped on a bridge and punctured the 
right side of his face on a spike.  No mention was made of 
left hip problems.

Private medical records primarily reveal that the veteran was 
diagnosed with lymphoma in December 1985, after a cancerous 
tumor was found on his spinal cord.  The tumor was noted to 
involve the lumbar and thoracic vertebra and right adrenal 
and the back pain from it was noted to radiate into the left 
leg.  

X-rays from December 1985 revealed negative findings for the 
left hip.  He underwent a laminectomy the same month in the 
L-1 and T-12 area.  This was followed by radiation treatment 
and chemotherapy for lymphoma between December 1985 and 
August 1986.  Records obtained in January 2003 document the 
dose amounts received during the chemotherapy and radiation 
sessions.  

VA examinations and private records from the mid 1980's to 
the early1990's primarily address residuals of the lymphoma 
including lumbar spine problems, with no reference to any 
left hip pathology.  

By rating decision of November 1990, the RO granted service 
connection for non-Hodgkin's lymphoma, with history of spinal 
cord involvement.  This rating noted residual back deformity 
from the lymphoma and considered this deformity in evaluating 
the residuals of lymphoma.  

The report of a November 1998 VA examination reflects 
complaints of back pain radiating down the left leg.  The 
examiner diagnosed history of systemic lymphoma status post 
surgery, radiation therapy and chemotherapy.  Also diagnosed 
was L-1 compression probably secondary to the tumor invasion 
at the L-1 vertebral body; extensive degenerative disc 
disease involving the lower thoracic and lumbar spine, lumbar 
stenosis and chronic low back pain and radiculopathy 
secondary to above.  

VA records reflect treatment for left leg complaints, 
including the hip in 2000 and 2001.  An August 2000 renal X-
ray reflects findings of secondary arthritic changes noted in 
the left hip joint, with subchondral cyst-like changes noted 
on both sides of the joint as well as the femoral head.  A 
February 2001 left hip X-ray revealed findings of advanced 
joint space narrowing with sclerosis and irregularity of the 
left femoral head.  The overall appearance was worrisome for 
osteonecrosis and the X-ray examiner wondered if the veteran 
had a history of previous femoral neck fracture.  An April 
2001 bone scan confirmed arthritis in the left hip area.  An 
April 2001 treatment record reveals a diagnosis of severe 
degenerative joint disease in the left hip and the treating 
physician opined that the veteran had failed conservative 
treatment and scheduled him for hip surgery.  

In June 2001 the veteran underwent a total left hip 
arthroplasty for severe degenerative joint disease of the 
left hip.  A June 2001 addendum to treatment notes reflects 
the surgeon's opinion that it was entirely possible that the 
veteran's severe degenerative disease of his left hip 
represented a stage 4 osteonecrosis that resulted from 
radiation to his lumbar spine for lymphoma if the hip was not 
properly shielded.  

A VA opinion obtained in September 2001 from the orthopedic 
clinic reflects that the veteran was routinely followed in 
the VA orthopedic clinic and was most recently seen in July 
2001.  The provider stated that the veteran's hip condition 
was not secondary to lymphoma.  

In June 2002 the veteran testified that his left hip problems 
were caused by the medication he was administered to treat 
his service connected lymphoma.  

The report of a December 2002 VA claims file review reflects 
that the examiner reviewed the history of the veteran having 
developed a malignant lymphoma, non-Hodgkin's in the D12-L1 
vertebra.  He was noted to have undergone a decompression 
procedure followed by chemotherapy and X-ray therapy.  The 
veteran was noted to have developed degenerative joint 
disease of the left hip requiring total hip replacement in 
June 2001.  

The examiner opined that there is no relationship between the 
veteran's radiation therapy or chemotherapy for the lymphoma 
and his degenerative joint disease of the left hip.  However, 
the examiner stated that it is at least as likely as not that 
he developed degenerative joint disease of the left hip 
because of his low back problems from degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.  


Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection is also warranted where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service- connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown 7 Vet. App. 439 (1995).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In the regulations implementing the VCAA of 2000, competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses. 38 C.F.R § 3.159(a)(2) (2002); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002) (38 U.S.C. § 5107(b) was 
amended by the VCAA of 2000, but with no substantive changes 
in the particular statute.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  


The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  Private medical records were obtained.  

The Board internally requested further development in 
December 2002.  Records of radiation treatment and records 
from the Social Security Administration were obtained in 
accordance with the Board's development instructions.  

A VA examination was conducted in accordance with the Board's 
development instructions, and copies of the reports are 
associated with the file.  The development the Board sought 
was completed in that the nature and etiology of claimed hip 
disorder were addressed through the medical evaluation that 
the Board had requested.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, in the September 2001 rating decision, the RO 
further notified the veteran of the evidence that is 
necessary to substantiate his claim.  In addition, the RO 
informed the veteran in the Statement of the Case, and 
Supplemental Statements of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist, to include those contrary to the CAFC's determination 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, supra constitute harmless error and are not 
prejudicial to the appellant in view of favorable 
determination as further addressed below.


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The veteran's claim of entitlement to service connection is 
predicated upon a secondary relationship to service-connected 
disability.

The more probative evidence in this case weighs in favor of 
the veteran's claim.

The VA opinion in September 2001 indicated that a left hip 
disorder was not likely related to service connected 
lymphoma.  This statement, however, did not appear to be 
based upon review of the claims file as a whole and made no 
reference whatsoever as to the effect of the residual back 
disability from the lymphoma acting upon the left hip.  

This opinion is contradicted by the opinion of the VA 
examiner following claims file review, who provided a well 
reasoned nexus opinion linking the veteran's left hip 
degenerative disease to the service-connected residuals of 
the lymphoma with spinal cord involvement.  This opinion 
discussed the residual back disability from the lymphoma and 
its adverse effects upon the left hip.  

Thus, the Board finds that the probative, competent 
evidentiary record supports a grant of the claim of service 
connection for degenerative disease of the hip, status post 
arthroplasty as secondary to the service-connected lymphoma 
with history of spinal cord involvement.  38 C.F.R. § 3.310 
(2002).


ORDER

Entitlement to service connection for degenerative disease of 
the hip, status post arthroplasty as secondary to service-
connected residuals of residuals of the lymphoma with spinal 
cord involvement is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 2002 the Board undertook additional development 
on the enumerated issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  

In December 2002 the Board provided notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

The veteran did not waive review of this matter by the agency 
of original jurisdiction in his correspondences.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

Evidence obtained pursuant to the Board's development 
requests includes Social Security records, and private 
chemotherapy records from the 1980's.  Also obtained was a 
report of a VA claims file review conducted in December 2002.  

This evidence has not been considered by the RO, and the 
appellant has not waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304.  

The Board further notes that the RO has yet to send a 
development letter advising the veteran of the provisions of 
the VCAA.  The RO did cite the VCAA in its June 2002 
Statement of the Case.

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

The RO should advise the appellant that 
he has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The RO should review the December 
2002 VA medical opinion to ensure that it 
is responsive to and in complete 
compliance with the Board's directives 
and development and if not, the RO should 
implement corrective procedures, 
including additional examination and 
medical opinions if deemed warranted.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The RO should readjudicate the issues 
of entitlement to service connection for 
degenerative joint disease of both knees 
as secondary to service connected 
lymphoma with history of spinal cord 
involvement and entitlement to nonservice 
connected pension.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the June 2002 supplemental 
statement of the case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2002).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



